Exhibit 10.1

EMPLOYMENT AGREEMENT

(As Amended and Restated Effective as of December 31, 2008)

This AGREEMENT (the “Agreement”) by and between Dril-Quip, Inc., a Delaware
corporation (the “Company”), and                      (the “Executive”), is made
this      day of                 , 2008 and shall become effective as of
December 31, 2008 (the “Effective Date”). This Agreement amends, restates and
supersedes that certain Employment Agreement between the Company and the
Executive dated                      (the “Prior Agreement”), which became
effective as of the date on which the Company first received payment for shares
of Common Stock that it sold pursuant to a Registration Statement on Form S-1
filed under the Securities Act of 1933 (“Initial Effective Date”).

In entering into this Agreement, the Board of Directors of the Company (the
“Board”) desires to provide the Executive with substantial incentives to serve
the Company as one of its senior executives performing at the highest level of
leadership and stewardship, without distraction or concern over minimum
compensation, benefits or tenure, manage the Company’s future growth and
development, and maximize the returns to the Company’s stockholders. The
Executive shares these objectives and desires to continue his employment with
the Company on the terms set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein and for other good and valuable consideration, the parties
hereto agree with each other as follows:

 

1. DEFINITIONS

A. Certain Definitions. As used herein, the following terms have the meanings
assigned to them below:

“Account” shall have the meaning set forth in Section 3(G)(ii)(a).

“Account Year” shall have the meaning set forth in Section 3(G)(ii)(a).

“Accrued Obligations” shall have the meaning set forth in Section 5(A).

“Affiliate” has the meaning ascribed to such term in Rule 12b-2 of the General
Rules and Regulations under the Exchange Act, as in effect on the Effective
Date.

“Agreement” shall have the meaning set forth in the Preamble.

“Annual Base Salary” shall have the meaning set forth in Section 3(A).

“Annual Bonus” shall have the meaning set forth in Section 3(B).

“Board” shall have the meaning set forth in the Preamble.

 

1



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which banking institutions in the State of New York are authorized or obligated
by law or executive order to close.

“Cause” means for the Company’s termination of the Executive’s employment:

(i) the Executive’s final conviction of a felony crime that enriched the
Executive at the expense of the Company; provided, however, that after
indictment, the Company may suspend the Executive from the rendition of
services, but without limiting or modifying in any other way the Company’s
obligations under this Agreement; or

(ii) the Executive’s continuing failure to substantially perform his duties and
responsibilities hereunder (except by reason of the Executive’s incapacity due
to physical or mental illness or injury) for a period of 45 days after the
Required Board Majority has delivered to the Executive a written demand for
substantial performance hereunder which specifically identifies the bases for
the Required Board Majority’s determination that the Executive has not
substantially performed his duties and responsibilities hereunder (that period
being the “Grace Period”); provided, that for purposes of this clause (ii), the
Company shall not have Cause to terminate the Executive’s employment unless

(a) at a meeting of the Board called and held following the Grace Period in the
city in which the Company’s principal executive offices are located, of which
the Executive was given not less than 10 days’ prior written notice and at which
the Executive was afforded the opportunity to be represented by counsel, appear
and be heard, the Required Board Majority shall adopt a written resolution which
(1) sets forth the Required Board Majority’s determination that the failure of
the Executive to substantially perform his duties and responsibilities hereunder
has (except by reason of his incapacity due to physical or mental illness or
injury) continued past the Grace Period and (2) specifically identifies the
bases for that determination, and

(b) the Company, at the written direction of the Required Board Majority, shall
deliver to the Executive a Notice of Termination for Cause to which a copy of
that resolution, certified as being true and correct by the secretary or any
assistant secretary of the Company, is attached.

“Change of Control” shall mean a change in control of the Corporation after the
Effective Date, which shall be deemed to have occurred in any one of the
following circumstances occurring after such date:

(i) there shall have occurred an event required to be reported with respect to
the Corporation in response to Item 6(e) of Schedule 14A of Regulation 14A (or
in response to any similar item or any similar schedule or form) promulgated
under the Exchange Act, whether or not the Corporation is then subject to such
reporting requirement;

(ii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) other than the Stockholder Group shall have become the “beneficial

 

2



--------------------------------------------------------------------------------

owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing 30% or more of the
combined voting power of the Corporation’s then outstanding voting securities;

(iii) the Corporation is a party to a merger, consolidation, sale of assets or
other reorganization, or a proxy contest, as a consequence of which members of
the Board of Directors in office immediately prior to such transaction or event
constitute less than a majority of the Board of Directors thereafter; or

(iv) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors (including, for this
purpose, any new director whose election or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board of
Directors.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the Common Stock, par value $0.01 per share, of the
Company.

“Company” shall have the meaning set forth in the Preamble.

“Compensation Committee” means the committee of the Board to which the Board has
delegated duties respecting the compensation of executive officers and the
administration of incentive plans, if any, intended to qualify for the Exchange
Act Rule 16b-3 exemption.

“Compensatory Award” shall have the meaning set forth in Section 5(A)(iv).

“Confidential Information” shall have the meaning set forth in Section 9(A).

“Date of Termination” shall have the meaning set forth in Section 4(C).

“Disability” means the absence of the Executive from the Executive’s duties with
the Company on a full-time basis for either

(i) 180 consecutive Business Days or

(ii) in any two-year period, 270 nonconsecutive Business Days,

as a result of incapacity due to mental or physical illness which is determined
to be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Executive or the Executive’s legal representative (such
agreement as to acceptability not to be withheld unreasonably).

“Disability Effective Date” shall have the meaning set forth in Section 4(A)(i).

“Effective Date” shall have the meaning set forth in the Preamble.

 

3



--------------------------------------------------------------------------------

“Employment Period” means the period commencing on the Initial Effective Date
and ending on the fifth anniversary of the Initial Effective Date; provided,
that on the second anniversary of the Initial Effective Date and each
anniversary of the Initial Effective Date thereafter, the Employment Period
shall automatically renew for an additional one year without any further action
by either the Company or the Executive, it being the intention of the parties
that there shall be continuously a remaining term of not less than three years’
duration of the Employment Period until an event has occurred as described in,
or one of the parties shall have made an appropriate election pursuant to, the
provisions of Section 4.

“Exchange Act” means the Securities Exchange Act of 1934.

“Executive” shall have the meaning set forth in the Preamble.

“Fair Market Value” shall have the meaning set forth in 2004 Plan.

“Final Expiration Date” shall have the meaning set forth in Section 5(A)(ii).

“Good Reason” means:

(i) the assignment to the Executive of any duties materially inconsistent in any
respect with the Executive’s position (including offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 2 or any other action by the Company which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive;

(ii) any material failure by the Company to comply with any of the provisions of
this Agreement, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

(iii) the Company’s requiring the Executive to be based at any office located
more than 50 miles from 13550 Hempstead Highway, Houston, Texas 77040;

(iv) any failure by the Company to comply with and satisfy the requirements of
Section 11(C), provided that (a) the successor described in Section 11(C) has
received, at least 10 days prior to the Date of Termination, written notice from
the Company or the Executive of the requirements of such provision and (b) such
failure to be in compliance and satisfy the requirements of Section 11 shall
continue as of the Date of Termination; or

(v) any failure to reelect Executive as a member of the Board, Co-Chairman of
the Board and Co-Chief Executive Officer or the removal of the Executive from
any of such positions.

“Highest Price Per Share” shall mean the highest price per share that can be
determined to have been paid or agreed to be paid for any share of Common Stock
at any time during the

 

4



--------------------------------------------------------------------------------

six-month period immediately preceding the applicable date of determination. In
determining the Highest Price Per Share, the price paid or agreed to be paid
will be appropriately adjusted to take into account (i) distributions paid or
payable in stock, (ii) subdivisions of outstanding stock, (iii) combinations of
shares of stock into a smaller number of shares and (iv) similar events.

“Initial Effective Date” shall have the meaning set forth in the Preamble.

“Option Grant Date” shall have the meaning set forth in Section 3(C).

“Performance Period” shall have the meaning set forth in Section 3(B).

“Person” means any individual, firm, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other entity.

“Prior Agreement” shall have the meaning set forth in the Preamble.

“Prohibited Activity” shall have the meaning set forth in Section 10(A).

“Relevant Geographic Area” shall have the meaning set forth in Section 10(A).

“Remaining Employment Period” shall have the meaning set forth in
Section 5(A)(ii).

“Required Board Majority” means a majority of the members of the Board at that
time, which majority shall include at least a majority of members who have not
been employees of the Company or any of its Affiliates.

“Stockholder Group” shall mean, to the extent such group is deemed to be a
“person” under Section 13(d) of the Exchange Act, collectively, but not
individually, J. Mike Walker, Larry E. Reimert, Reimert Family Partners, Ltd.,
Gary D. Smith and Four Smith’s Company, Ltd.

“2004 Plan” means the 2004 Incentive Plan of Dril-Quip, Inc., as amended and
restated effective as of December 31, 2008.

“Window Period” shall mean the 365-day period immediately following any Change
of Control.

B. Other Definitional Provisions.

(i) Except as otherwise specified herein, all references herein to any statute
defined or referred to herein, including the Code and the Exchange Act, shall be
deemed references to that statute or any successor statute, as the same may have
been or may be amended or supplemented from time to time, and any rules or
regulations promulgated thereunder.

(ii) When used in this Agreement, the words “herein,” “hereof” and “hereunder”
and words of similar import shall refer to this Agreement as a whole and not to
any provision of this Agreement, and the word “Section” refers to a Section of
this Agreement unless otherwise specified.

 

5



--------------------------------------------------------------------------------

(iii) Whenever the context so requires, the singular number includes the plural
and vice versa, and a reference to one gender includes each other gender and the
neuter.

(iv) The word “including” (and, with correlative meaning, the word “include”)
means including, without limiting the generality of any description preceding
such word, and the words “shall” and “will” are used interchangeably and have
the same meaning.

 

2. EMPLOYMENT

A. As of the Effective Date, the Company hereby agrees to continue to employ the
Executive and the Executive hereby agrees to continue to serve as an employee of
the Company, in accordance with, and subject to, the terms and provisions of
this Agreement, during the Employment Period.

B. During the Employment Period, (i) the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned on the Effective
Date, which shall in any event include status as Co-Chairman of the Board and
Co-Chief Executive Officer of the Company, and (ii) the Executive’s services
shall be performed within the Houston, Texas metropolitan area.

C. During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote full
attention and time during normal business hours to the business and affairs of
the Company and, to the extent necessary to discharge the responsibilities
assigned to the Executive hereunder, to use the Executive’s reasonable best
efforts to perform faithfully and efficiently such responsibilities. During the
Employment Period, it shall not be a violation of this Agreement for the
Executive to (i) serve on corporate, civic or charitable boards or committees,
(ii) deliver lectures, fulfill speaking engagements or teach at educational
institutions, and (iii) manage personal investments, so long as such activities
do not interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive prior to the Effective Date, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the Effective Date shall not thereafter be deemed to
interfere with the performance of the Executive’s responsibilities to the
Company.

 

3. COMPENSATION

A. Annual Base Salary. An Annual Base Salary (the “Annual Base Salary”) shall be
payable to the Executive by the Company as a guaranteed minimum annual amount
hereunder for each 12-month period during the period from the Initial Effective
Date to the Date of Termination. The Annual Base Salary shall be payable in the
intervals consistent with the Company’s normal payroll schedules (but in no
event less frequently than semi-monthly), and, subject to Section 3(D), shall be
payable at the annual rate of $            .

 

6



--------------------------------------------------------------------------------

B. Annual Bonus. For each 12-month period ending December 31 (the “Performance
Period”), the Executive shall be awarded an Annual Bonus (the “Annual Bonus”)
calculated in accordance with Exhibit 1. Any such Annual Bonus shall be paid in
a single lump-sum payment on the March 7 next following the close of such
Performance Period; provided, however, that if March 7 is not a Business Day,
such payment shall be made on the next succeeding Business Day.

C. Stock Options. As a long-term incentive, the Executive shall be granted
options to acquire such number shares of Common Stock on the first and each
subsequent anniversary of the Initial Effective Date (each, an “Option Grant
Date”) as shall equal (i) 300% of the Executive’s then-applicable Annual Base
Salary divided by (ii) the Fair Market Value per share of Common Stock on the
Option Grant Date. Such options shall be granted as a long-term incentive
pursuant to the 2004 Plan or any successor or supplemental plan thereto, shall
have a term of 10 years from the Option Grant Date and shall vest at the rate of
25% per year on each anniversary of the Option Grant Date.

D. Compensation Committee. The amount of the Annual Base Salary, the formulae
used to determine the Annual Cash Bonus pursuant to Section 3(B) and the number
of shares subject to options granted pursuant to Section 3(C) shall be reviewed
at least annually by the Compensation Committee and shall be subject to increase
(but not decrease) at any time and from time to time on a basis determined by
the Compensation Committee, in the exercise of its sole discretion. Any such
action taken by the Compensation Committee shall be evidenced by the written
minutes or records of the Compensation Committee.

E. Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans that are tax-qualified under Section 401(a) of the Code, and
all plans that are supplemental to any such tax-qualified plans, in each case to
the extent that such plans are applicable generally to other executives of the
Company and its Affiliates, but in no event shall such plans provide the
Executive with incentive opportunities (measured with respect to both regular
and special incentive opportunities, to the extent, if any, that such
distinction is applicable), savings opportunities and retirement benefit
opportunities that are, in each case, less favorable to the Executive, in the
aggregate, than the most favorable plans of the Company and its Affiliates. As
used in this Agreement, the term “most favorable” shall, when used with
reference to any plans, practices, policies or programs of the Company and its
Affiliates, be deemed to refer to the plans, practices, policies or programs of
the Company and its Affiliates, as in effect at any time during the Employment
Period and provided generally to other executives of the Company or its
Affiliates, which are most favorable to the Executive.

F. Welfare Benefit Plans. During the Employment Period, the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs provided by the Company or its Affiliates (including medical,
prescription, dental, vision, disability, salary continuance, group life and
supplemental group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other executives of the
Company or its Affiliates, but in no event shall such plans, practices, policies
and programs provide the Executive with benefits that are less favorable, in the
aggregate, than the most favorable such plans, practices, policies and programs
of the Company and its Affiliates.

 

7



--------------------------------------------------------------------------------

G. Reimbursement of Business and Other Expenses; Perquisites.

(i) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable plans, practices, policies and
programs of the Company and its Affiliates and the provisions of
Section 3(G)(v).

(ii) Fringe Benefits and Perquisites. During the Employment Period, the
Executive shall be entitled to fringe benefits and perquisites in accordance
with the most favorable plans, practices, policies and programs of the Company
and its Affiliates applicable to similarly situated executives, subject to the
following:

(a) The Company shall maintain a flexible perquisites spending account (the
“Account”), which shall be credited with an amount of $25,000 on each January 1
during the Employment Period. During the calendar year commencing on such
January 1 (the “Account Year”), the Executive may use the funds held in the
Account to pay for the actual costs of (1) annual country club, luncheon and
health club membership dues, (2) the portion of the costs of an automobile
purchased or leased by the Company for the Executive’s use (including costs of
insurance, repair and maintenance) that is allocated to the Executive as a
result of his personal use of such automobile, (3) personal financial (including
tax) counseling and return preparation by a firm chosen by the Executive, and
(4) a mobile phone or phones. On the February 28 next following the close of
such Account Year, the Company shall pay to the Executive a single lump-sum cash
payment in an amount equal to the remaining balance, if any, of such Account
after the satisfaction of all allowable costs or expenditures incurred during
such Account Year.

(b) The Company shall pay for the initiation membership fee (including any bond
requirements) for one country, luncheon or health club on behalf of the
Executive.

(iii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to secretarial and other assistance to the extent needed
to fulfill his corporate responsibilities, at least equal to the most favorable
of the foregoing provided to the Executive by the Company and its Affiliates at
any time during the Employment Period.

(iv) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the most favorable plans, practices, policies
and programs of the Company and its Affiliates. In addition, the Company
acknowledges that the Executive may have substantial vacation time accrued
during periods prior to the Effective Date. The Company agrees that the
Executive shall be entitled to take any and all of such accrued vacation at any
time notwithstanding any other provision of this Agreement.

 

8



--------------------------------------------------------------------------------

(v) General Requirements Regarding Reimbursements. Any reimbursement to which
the Executive may become entitled under this Section 3(G) and which is subject
to Section 409A during one calendar year shall not affect the amount or
availability of reimbursements in another calendar year. Any reimbursement of an
eligible expense shall be paid no later than the earlier of (1) the date
prescribed under the Company’s applicable policies and procedures or (2) the
last day of Executive’s taxable year next following the taxable year in which
the Executive incurred the reimbursable expense.

H. Personal Income Taxes. If the Executive relocates from a state without a
personal income tax at the time of his relocation to a state having a personal
income tax, or if the Executive resides in a state without a personal income tax
on the Effective Date which subsequently adopts a personal income tax, then, in
either case, the Company shall pay to the Executive such additional compensation
as is necessary (after taking into account all federal, state and local taxes
payable by the Executive as a result of the receipt of such additional
compensation) to place the Executive in the same after-tax position (including
federal, state and local taxes) he would have been in had no such excise or
similar purpose tax (or interest or penalties thereon) been paid or incurred.
Any compensation to which the Executive may become entitled under this
Section 3(H) shall be paid no later than the earlier of (i) the date prescribed
by the Company’s applicable policies and procedures or (ii) the last day of
Executive’s taxable year next following the taxable year in which the Executive
remits such taxes.

 

4. TERMINATION OF EMPLOYMENT

A. Termination. This Agreement may be terminated at any time during the
Employment Period provided that the amounts and obligations set forth in
Section 5 are paid and performed by the Company and only in the following
events:

(i) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death. If the Company determines in good
faith that the Disability of the Executive has occurred during the Employment
Period, it may give to the Executive written notice of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that, within
the 30 days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. Notwithstanding the foregoing,
if the Company determines that there is no reasonable expectation of the
Executive’s recovery and return to active employment, then, as of the date of
such determination, (a) the Executive shall be deemed to have terminated his
employment with the Company for purposes of determining when he shall receive
the amounts to which he is entitled under Paragraph 5(A), and (b) the Company
shall provide the Executive with continued compensation under this Section as a
disability benefit equal to the compensation and benefits which he would
otherwise have received had he continued in active service with the Company
until such time as the Company could have terminated Executive under this
section.

 

9



--------------------------------------------------------------------------------

(ii) Good Reason; During a Window Period. The Executive may terminate his
employment during the Employment Period (a) at any time for Good Reason or
(b) for any reason during a Window Period. The Company may terminate the
Executive’s employment (x) for any reason, including for Cause, during a Window
Period or (y) for any reason other than for Cause at any time.

(iii) Cause or Voluntary Resignation (other than during a Window Period). The
Company may terminate the Executive’s employment during the Employment Period
for Cause and the Executive may terminate his employment during the Employment
Period for any reason. Any termination of this Agreement that purportedly is
pursuant to this Section 4(A)(iii) but which meets the more specific
requirements of a termination pursuant to Section 4(A)(ii) shall be deemed for
all purposes of this Agreement to be a termination pursuant to Section 4(A)(ii).

B. Notice of Termination. Any termination by the Company or the Executive
pursuant to Section 4(A)(ii) or 4(A)(iii) shall be communicated by a “Notice of
Termination” to the other party hereto. The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company hereunder or preclude the Executive or the Company
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

C. Date of Termination. For purposes of this Agreement, the term “Date of
Termination” means (i) if the Executive’s employment is terminated pursuant to
Section 4(A)(ii) or 4(A)(iii), the date of receipt of the Notice of Termination
or any later date specified therein, as the case may be, and (ii) if the
Executive’s employment is terminated by reason of the events set forth in
Section 4(A)(i), the Date of Termination shall be the date of death of the
Executive or the Disability Effective Date, as the case may be.

 

5. OBLIGATIONS OF THE COMPANY UPON TERMINATION.

A. If, during the Employment Period, the Executive’s employment is terminated in
accordance with Section 4(A)(i) or 4(A)(ii), the Company shall pay or provide to
or in respect of the Executive, on the tenth Business Day next following the
Date of Termination, all of the following amounts and benefits set forth in this
Section 5(A):

(i) Executive shall receive a lump sum cash payment in an amount equal to the
sum of (a) the Executive’s Annual Base Salary through the Date of Termination
and (b) compensation for all of the Executive’s accrued vacation time based upon
the Executive’s current Annual Base Salary (notwithstanding any limitation on
payment for accrued vacation then set forth in the Company’s policies or
practices), in each case to the extent not theretofore paid (the sum of the
amounts described in clauses (a) and (b) shall be hereinafter referred to as the
“Accrued Obligation”).

(ii) Executive shall receive a lump sum cash payment equal to the amount he
would have received if (1) his employment had not been terminated and (2) his
Annual Base Salary as of the Date of Termination had remained in effect and been
paid to the

 

10



--------------------------------------------------------------------------------

Executive pursuant to this Agreement for the period (the “Remaining Employment
Period”) beginning on the Date of Termination and ending on the latest possible
date of termination of the Employment Period in accordance with the definition
of Employment Period (the “Final Expiration Date”).

(iii) Executive shall receive a lump sum cash payment in an amount equal to the
Annual Bonus that would have been paid to the Executive pursuant to this
Agreement for the Remaining Employment Period, assuming for such purpose that
the Annual Bonus payable for each applicable period during the Remaining
Employment Term would equal the highest amount paid pursuant to Section 3(B) in
respect of the most recent three applicable 12-month periods (ending on
September 30 and December 31, as the case may be) prior to the Date of
Termination.

(iv) Effective as of the Date of Termination, the Company shall provide for
(a) the immediate vesting and exercisability of, and termination of any
restrictions on sale or transfer (other than any such restriction arising by
operation of law) with respect to, each and every stock option, restricted stock
award, restricted stock unit award and other equity-based award and performance
award (each, a “Compensatory Award”) that is outstanding as of a time
immediately prior to the Date of Termination, (b) the extension of the term
during which each and every Compensatory Award may be exercised by the Executive
until the earlier of (x) the first anniversary of the Date of Termination or
(y) the date upon which the right to exercise any Compensatory Award would have
expired if the Executive had continued to be employed by the Company under the
terms of this Agreement until the Final Expiration Date, and (c) at the sole
election of the Executive, in exchange for any or all Compensatory Awards that
were vested as of December 31, 2004, and are either denominated in or payable in
Common Stock, an amount in cash equal to the excess of (x) the Highest Price Per
Share over (y) the exercise or purchase price, if any, of such Compensatory
Awards.

(v) The Executive shall continue to receive medical, dental and life insurance
coverage until he receives equivalent coverage and benefits under the plans and
programs of a subsequent employer (such coverage and benefits to be determined
on a coverage-by-coverage or benefit-by-benefit basis) or the later of (1) the
death of the Executive, (2) the death of the Executive’s spouse and (3) the
youngest child of the Executive reaching age 21; provided that (x) if the
Executive is precluded from continuing his participation in any benefit plan or
program as provided in clause (v), he shall be provided with the after-tax
economic equivalent of the benefits provided under the plan or program in which
he is unable to participate for the period specified in clause (v) and (y) the
economic equivalent of any benefit foregone shall be deemed to be the lowest
cost that would be incurred by the Executive in obtaining such benefit himself
on an individual basis. Notwithstanding the foregoing, to the extent that any
compensation or benefits payable under this Section 5(A)(5) are not attributable
to the continuation of group health insurance pursuant to the requirements of
Section 4980B of the Code or Part VI of Title I of the Employee Retirement
Income Security Act of 1974, as amended, then any such payments shall be made no
later than the close of the Executive’s taxable year next following the taxable
year in which the related expenses are incurred.

 

11



--------------------------------------------------------------------------------

B. If, during the Employment Period, the Executive’s employment is terminated in
accordance with Section 4(A)(iii), the Company shall have no further obligations
under this Section 5, other than for (i) the payment of Accrued Obligations and
(ii) unless the termination in accordance with Section 4(A)(iii) is for Cause,
receipt of the benefits and payments specified in Section 5(A)(v). In such case,
all Accrued Obligations shall be paid to the Executive in a lump sum in cash on
the tenth Business Day next following the Date of Termination and the benefits
and payments specified in Section 5(A)(v) shall be provided as set forth in such
Section.

 

6. NON-EXCLUSIVITY OF RIGHTS.

Except as provided in Section 5, nothing in this Agreement (including any
termination pursuant to Section 4(A)(iii)) shall prevent or limit the
Executive’s continuing or future participation in any plan, practice, policy or
program provided by the Company or any of its Affiliates and for which the
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or any of its Affiliates. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, practice, policy or
program of, or any contract or agreement with, the Company or any of its
Affiliates at or subsequent to the Date of Termination shall be payable in
accordance with such plan, practice, policy or program or contract or agreement.

 

7. FULL SETTLEMENT; RESOLUTION OF DISPUTES.

A. The Company’s obligation to make payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
setoff, counterclaim, recoupment, defense, mitigation or other claim, right or
action which the Company may have against the Executive or others. The Company
agrees to pay promptly as incurred, to the full extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any such payment pursuant to
this Agreement), plus in each case interest on any delayed payment at the annual
percentage rate which is three percentage points above the interest rate shown
as the Prime Rate in the Money Rates column in the then most recently published
edition of The Wall Street Journal (Southwest Edition), or, if such rate is not
then so published on at least a weekly basis, the interest rate announced by
Chase Manhattan Bank (or its successor), from time to time, as its Base Rate (or
prime lending rate), from the date those amounts were required to have been paid
or reimbursed to the Executive until those amounts are finally and fully paid or
reimbursed; provided, however, that in no event shall the amount of interest
contracted for, charged or received hereunder exceed the maximum non-usurious
amount of interest allowed by applicable law. Any reimbursement pursuant to this
Section 7 shall be made no later than the last day of the Executive’s taxable
year next following the year in which such expense was incurred.

B. If there shall be any dispute between the Company and the Executive
concerning (i) in the event of any termination of the Executive’s employment by
the Company, whether such termination was for Cause or Disability or occurred
during a Window Period, or (ii) in the event of any termination of employment by
the Executive, whether Good Reason existed or whether

 

12



--------------------------------------------------------------------------------

such termination occurred during a Window Period, then, unless and until there
is a final, nonappealable judgment by a court of competent jurisdiction
declaring that such termination was for Cause or Disability or that the
determination by the Executive of the existence of Good Reason was not made in
good faith or that the termination did not occur during a Window Period, the
Company shall pay all amounts, and provide all benefits, to the Executive and/or
the Executive’s family or other beneficiaries, as the case may be, that the
Company would be required to pay or provide pursuant to Section 5(A) as though
such termination were by the Company without Cause or by the Executive with Good
Reason or during a Window Period; provided, however, that the Company shall not
be required to pay any disputed amounts pursuant to this Section 7(B) except
upon receipt of an undertaking by or on behalf of the Executive to repay all
such amounts to which the Executive is ultimately adjudged by such court not to
be entitled. Notwithstanding the foregoing, if the Executive is a “specified
employee” and incurs a “separation from service” (within the meaning such terms
as defined in Section 409A), then any payments that would otherwise be payable
under this Section 7(B) shall not be payable until the expiration of six months
from the date of such separation from service. Operation of this Section 7(B)
shall not result in the delay of any other payment to which the Executive is
otherwise entitled upon his separation from service.

 

8. CERTAIN TAX MATTERS.

If the Company, its affiliates, any person acquiring ownership or effective
control of the Company or ownership of a substantial portion of the Company’s
assets or any other person to whom stock ownership is attributed pursuant to
Section 318(a) of the Code makes any payment or distribution in the nature of
compensation to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, and whether paid or payable or distributed or distributable in cash,
stock or any other form) and such payment or distribution constitutes a
“parachute payment” as defined in Section 280G of the Code (or any successor
provision thereto) which would be subject to the excise tax imposed by
Section 4999 of the Code, the Company shall pay to the Executive such additional
compensation as is necessary (after taking into account all federal, state and
local taxes payable by the Executive as a result of the receipt of such
additional compensation) to place the Executive in the same after-tax position
(including federal, state and local taxes) he would have been in had no such
excise or similar purpose tax (or interest or penalties thereon) been paid or
incurred. The Company hereby agrees to pay such additional compensation within
the earlier to occur of (i) the fifth Business Day next following the date on
which the Executive notifies the Company that the Executive intends to file a
tax return taking the position that such excise or similar purpose tax is due
and payable in reliance on a written opinion of the Executive’s tax counsel
(such tax counsel to be chosen solely by the Executive) that it is more likely
than not that such excise tax is due and payable or (ii) the first Business Day
following notice of or action by the Company that it intends to take the
position that such excise tax is due and payable. The costs of obtaining the tax
counsel opinion referred to in clause (i) of the preceding sentence shall be
borne by the Company, and as long as such tax counsel was chosen by the
Executive in good faith, the conclusions reached in such opinion shall not be
challenged or disputed by the Company. If the Executive intends to make any
payment with respect to any such excise or similar purpose tax as a result of an
adjustment to the Executive’s tax liability by any federal, state or local tax
authority, the Company will pay such additional compensation by delivering its
cashier’s check payable in such amount to the Executive on the fifth Business
Day next

 

13



--------------------------------------------------------------------------------

following the date on which the Executive notifies the Company of his intention
to make such payment. Without limiting the obligation of the Company hereunder,
the Executive agrees, in the event the Executive makes any payment pursuant to
the preceding sentence, to negotiate with the Company in good faith with respect
to procedures reasonably requested by the Company which would afford the Company
the ability to contest the imposition of such excise or similar purpose tax;
provided, however, that the Executive will not be required to afford the Company
any right to contest the applicability of any such excise or similar purpose tax
to the extent that the Executive reasonably determines (based upon the opinion
of his tax counsel) that such contest is inconsistent with the overall tax
interests of the Executive. Any reimbursement that is payable pursuant to the
terms of this Section 8 shall be made no later than the close of the Executive’s
taxable year next following the taxable year in which the expense was remitted.

 

9. CONFIDENTIAL INFORMATION.

A. The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its Affiliates, and their respective businesses, which
shall have been obtained by the Executive during the Executive’s employment by
the Company or any of its Affiliates and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement) (referred to herein as “Confidential
Information”). After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 9 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement. Within 30 days of the
termination of Executive’s employment for any reason, Executive shall return to
Company all documents and other tangible items of or containing Company
information which are in Executive’s possession, custody or control.

B. The Executive shall disclose promptly to the Company any and all conceptions
and ideas for inventions, improvements and valuable discoveries, whether
patentable or not, which are conceived or made by the Executive solely or
jointly with any other Person or Persons during the Employment Period and which
pertain primarily to the material business activities of the Company, and the
Executive hereby assigns and agrees to assign all his interests therein to the
Company or to its nominee; whenever requested to do so by the Company, the
Executive shall execute any and all applications, assignments or other
instruments which the Company shall deem necessary to apply for and obtain
Letters of Patent of the United States or any foreign country or to otherwise
protect the Company’s interest therein. These obligations shall (i) continue
beyond the Date of Termination with respect to inventions, improvements and
valuable discoveries, whether patentable or not, conceived, made or acquired by
the Executive during the Employment Period and (ii) be binding upon the
Executive’s assigns, executors, administrators and other legal representatives.

 

14



--------------------------------------------------------------------------------

10. COVENANT NOT TO COMPETE

A. Executive recognizes that in each of the highly competitive businesses in
which the Company is engaged, personal contact is of primary importance in
securing new customers and in retaining the accounts and goodwill of present
customers and protecting the business of the Company. The Executive, therefore,
agrees that during the Employment Period and, if the Date of Termination occurs
by reason of the termination of Executive’s employment in accordance with
Section 4(A)(iii), for a period of one year after the Date of Termination, he
will not, within any country with respect to which he has devoted substantial
attention to the material business interests of the Company or any of its
Affiliates as of the Date of Termination without regard, in either case, to
whether the Executive has worked at such location (the “Relevant Geographic
Area”), with respect to only the Relevant Geographic Area, (i) accept employment
or render service to any person that is engaged in a business directly
competitive with the business then engaged in by the Company or any of its
Affiliates or (ii) enter into or take part in or lend his name, counsel or
assistance to any business, either as proprietor, principal, investor, partner,
director, officer, executive, consultant, advisor, agent, independent
contractor, or in any other capacity whatsoever, for any purpose that would be
competitive with the business of the Company or any of its Affiliates (all of
the foregoing activities are collectively referred to as the “Prohibited
Activity”).

B. In addition to all other remedies at law or in equity which the Company may
have for breach of a provision of this Section 10 by the Executive, it is agreed
that in the event of any breach or attempted or threatened breach of any such
provision, the Company shall be entitled, upon application to any court of
proper jurisdiction, to a temporary restraining order or preliminary injunction
(without the necessity of (i) proving irreparable harm, (ii) establishing that
monetary damages are inadequate or (iii) posting any bond with respect thereto)
against the Executive prohibiting such breach or attempted or threatened breach
by proving only the existence of such breach or attempted or threatened breach.
If the provisions of this Section 10 should ever be deemed to exceed the time,
geographic or occupational limitations permitted by the applicable law, the
Executive and the Company agree that such provisions shall be and are hereby
reformed to the maximum time, geographic or occupational limitations permitted
by the applicable law.

C. The covenants of the Executive set forth in this Section 10 are independent
of and severable from every other provision of this Agreement; and the breach of
any other provision of this Agreement by the Company or the breach by the
Company of any other agreement between the Company and the Executive shall not
affect the validity of the provisions of this Section 10 or constitute a defense
of the Executive in any suit or action brought by the Company to enforce any of
the provisions of this Section 10 or seek any relief for the breach thereof by
Executive.

D. The Executive acknowledges, agrees and stipulates that: (i) the terms and
provisions of this Agreement are reasonable and constitute an otherwise
enforceable agreement to which the terms and provisions of this Section 10 are
ancillary or a part of as contemplated by Tex. Bus. & Com. Code Ann. §§
15.50-15.52; (ii) the consideration provided by the Company under this Agreement
is not illusory; and (iii) the consideration given by the Company under this
Agreement, including the provision by the Company of Confidential Information to
the Executive as contemplated by Section 9, gives rise to the Company’s interest
in restraining and

 

15



--------------------------------------------------------------------------------

prohibiting the Executive from engaging in the Prohibited Activity within the
Relevant Geographic Area as provided under this Section 10, and the Executive’s
covenant not to engage in the Prohibited Activity within the Relevant Geographic
Area pursuant to this Section 10 is designed to enforce the Executive’s
consideration (or return promises), including the Executive’s promise to not
disclose Confidential Information under this Agreement.

 

11. GENERAL PROVISIONS.

A. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to principles
of conflict of laws that would require the application of the laws of any other
state or jurisdiction.

B. Section 409A. The following provisions shall apply to this Agreement,
notwithstanding any provision to the contrary:

(i) This Agreement is intended to comply with Section 409A of the Code and
ambiguous provisions, if any, shall be construed in a manner that is compliant
with or exempt from the application of Section 409A. If a provision of the
Agreement would result in the imposition of applicable taxes and interest under
Section 409A, such provision may be reformed to avoid imposition of such taxes
and interest and no action taken to comply with Code Section 409A shall be
deemed to adversely affect any rights or benefits of the Executive hereunder.

(ii) This Agreement shall not be amended in a manner that would cause the
Agreement or any amounts payable under the Agreement to fail to comply with the
requirements of Section 409A, to the extent applicable, and, further, the
provisions of any purported amendment that may reasonably be expected to result
in such non-compliance shall be of no force or effect with respect to the
Agreement.

(iii) The Company shall neither cause nor permit any payment, benefit or
consideration to be substituted for a benefit that is payable under this
Agreement if such action would result in the failure of any amount that is
subject to Section 409A to comply with the applicable requirements of
Section 409A.

(iv) The Company shall neither cause nor permit any adjustments to any equity
interest to be made in a manner that would result in the equity interest’s
becoming subject to Section 409A unless, after such adjustment, the equity
interest is in compliance with the requirements of Section 409A to the extent
applicable.

(v) Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” within the meaning of Section 409A as of the
Executive’s Date of Termination, then any amounts or benefits which are payable
under this Agreement upon the Executive’s “separation from service” within the
meaning of Section 409A which are subject to the provisions of Section 409A and
are not otherwise excluded under Section 409A and would otherwise be payable
during the first six-month period following such separation from service shall
be paid on the first Business Day next following the earlier of (a) the date
that is six months and one day following the Date of Termination or (b) the date
of Executive’s death.

 

16



--------------------------------------------------------------------------------

(vi) For purposes of Section 409A, each payment under this Agreement shall be
deemed to be a separate payment.

C. Successors.

(i) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s heirs, executors and other
legal representatives.

(ii) This Agreement shall inure to the benefit of and be binding upon the
Company and may only be assigned to a successor described in Section 11(C)(iii).

(iii) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

D. Headings. The headings of Sections and subsections hereof are included for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

E. Amendments; Waivers. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and heirs, executors and other legal representatives.

F. Notices. Any notice, demand, request, consent, approval, declaration,
delivery or other communication hereunder to be made pursuant to the provisions
of this Agreement shall be sufficiently given or made if in writing and
(i) delivered in person with receipt acknowledged, (ii) sent by registered or
certified mail, return receipt requested, postage prepaid, (iii) sent by
overnight courier with guaranteed next day delivery or (iv) sent by telex or
telecopier to the party to whom directed at the following address: 13550
Hempstead Highway, Houston, Texas 77040, or at such other address as may be
substituted by notice given as herein provided. The giving of any notice
required hereunder may be waived in writing by the party entitled to receive
such notice. Any notice or other communication hereunder shall be effective when
actually received by the addressee.

G. Severability. If any one or more of the provisions of this Agreement shall,
for any reason, be held or found by final judgment of a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, (i) such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, (ii) this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein (except that
this clause (ii) shall not prohibit any modification allowed under Section 10)
and (iii) if the effect of a holding or finding that any such provision is
invalid, illegal or unenforceable is to modify to the

 

17



--------------------------------------------------------------------------------

Executive’s detriment, reduce or eliminate any compensation, reimbursement,
payment, allowance or other benefit to the Executive intended by the Company and
the Executive in entering into this Agreement, the Company shall, within 30 days
after the date of such finding or holding, negotiate and expeditiously enter
into an agreement with the Executive which contains alternative provisions
(reasonably acceptable to the Executive) that will restore to the Executive (to
the extent lawfully permissible) substantially the same economic, substantive
and income tax benefits and legal rights the Executive would have enjoyed had
such provision been upheld as legal, valid and enforceable.

H. Tax Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

I. No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including the right of the Executive to terminate employment for Good Reason or
during a Window Period pursuant to Section 4 of this Agreement, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.

J. Entire Agreement. This agreement contains the complete and total
understanding of the parties concerning the subject matter hereof and expressly
supersedes any previous agreement between the parties relating to the subject
matter hereof as well as any agreement between Executive and Dril-Quip, Inc., a
Texas corporation.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the Effective Date.

 

DRIL-QUIP, INC.

By:

 

 

[Name]

 

[Title]

 

 

[Executive]

 

18



--------------------------------------------------------------------------------

EXHIBIT 1

DRIL-QUIP ANNUAL INCENTIVE PLAN

PERFORMANCE MEASURES AND AWARDS MATRIX

The Executive shall be entitled to an annual cash bonus equal to up to 120% of
his then applicable Annual Base Salary, with (i) a bonus equal to up to 60% of
the Annual Base Salary based on the Company’s actual earnings before interest
and taxes (“EBIT”) measured relative to the Company’s budget or plan for each
12-month period ended December 31 and (ii) a bonus equal to up to 60% of the
Annual Base Salary based on the Company’s return on capital (defined as (a) EBIT
divided by (b) total assets less current liabilities) assessed relative to the
Company’s industry peers during each 12-month period ended September 30. The
Company’s budget or plan for each 12-month period utilized for purposes of
clause (i) above, and the companies comprising the Company’s industry peers
utilized for purposes of clause (ii) above, shall be as proposed by the
Executive and approved by the Compensation Committee in the exercise of its
reasonable discretion. The calculation of EBIT and return on capital for each
applicable 12-month period shall be as determined by the Company’s independent
public accountants and contained in a written report delivered to the Executive
and the Compensation Committee. The determination of the return on capital for
the industry peers, and the applicable performance percentages for purposes of
the Incentive Awards Matrix set forth below, shall be made by the Compensation
Committee in the exercise of its reasonable discretion. Amounts owing in respect
of clause (i) and clause (ii) above shall be paid no later than 90 days
following the end of each applicable 12-month period.

 

19



--------------------------------------------------------------------------------

ANNUAL INCENTIVE AWARDS MATRIX

 

EBIT Element

   ROCE Element       

EBIT Performance as % of Budget

    EBIT
Incentive
Pay as %
of Base
Salary    ROCE
Performance
(Relative to
Industry
Peers)   ROCE
Incentive as
%
of Base
Salary    Total Award
Opportunity
(% of Base
Salary)  

Maximum

   130 %   60.0    75th%ile   60.0    120 %    127     57.0    72   57.0    114
     124     54.0    69   54.0    108      121     51.0    66   51.0    102     
118     48.0    63   48.0    96      115     45.0    60   45.0    90      112  
  42.0    58   42.0    84      109     39.0    56   39.0    78      106     36.0
   54   36.0    72      103     33.0    52   33.0    66  

Target

   100 %   30.0    50%ile   30.0    60      97     28.0    48   28.0    56     
94     26.0    46   26.0    52      91     24.0    44   24.0    48      88    
22.0    42   22.0    44      85     20.0    40   20.0    40      82     18.0   
38   18.0    36      79     16.0    36   16.0    32      76     14.0    34  
14.0    28      73     12.0    32   12.0    24  

Threshold

   70 %   10.0    30th%ile   10.0    20      <70 %   0.0    0.0   0.0    0  

 

20